USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

CARLOS RODRIGUEZ ALVARADO, DOC # —___
individually and in behalf of all other persons DATE FILED: _12/5/2019___

similarly situated,

 

 

Plaintiff,
-against-

58 WEST LLC d/b/a LOI ESTIATORIO, ALEX

 

ANTIMISIARIS, and MARIA LOL, jointly and 19 Civ. 7694 (AT)
severally,
ORDER
Defendants.

 

ANALISA TORRES, District Judge:

In order to allow the mediation scheduled for January 6, 2020, to take place, it is hereby
ORDERED that the initial pretrial conference scheduled for December 17, 2019 is ADJOURNED to
January 15, 2020, at 11:20 a.m. By January 8, 2020, the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED.

Dated: December 5, 2019
New York, New York

On

ANALISA TORRES
United States District Judge

 
